      Case 8-18-77868-las            Doc 53       Filed 10/10/19           Entered 10/10/19 18:19:47




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
CENTRAL ISLIP DIVISION

-----------------------------------------------------------------------X
In Re:                                                                   Case Number: 8-18-77868-las
                                                                         Chapter: 13
Rhonda M Ullrich,

                          Debtor.                                           OBJECTION TO
                                                                            CONFIRMATION OF PLAN
-----------------------------------------------------------------------X


TO:     THE HONORABLE LOUIS A. SCARCELLA,
        UNITED STATES BANKRUPTCY JUDGE:

        COMES NOW Specialized Loan Servicing, LLC as servicer for MEB Loan Trust IV

(“Secured Creditor”), by its attorneys, Kozeny & McCubbin, L.C. LLC, and for its objection to

confirmation of Debtor’s Plan, respectfully sets forth and states:

        1.       Secured Creditor asserts that it holds a second mortgage lien against Debtors’

principal residence commonly known as 125 Wynsum Ave, Merrick, NY 11566.

        2.       Secured Creditor’s Proof of Claim is filed herein as Claim #8 and the documents

evidencing the indebtedness and secured status of Secured Creditor’s claim are attached to said

claim and incorporated in this objection by this reference.

        3.       On November 26, 2018, the Debtor filed a voluntary petition for relief under

Chapter 13 of the Bankruptcy Code herein.

        4.       In Section 3.3 of Debtor’s Plan, loan modification is proposed, but it is unclear to

which mortgage loan this treatment is proposed.

        5.       Secured Creditor objects to Debtor’s proposed Plan in that (a) it does not appear

to name Secured Creditor or provide for what treatment is proposed for Secured Creditor’s

interest, and (b) to the extent that loan modification is proposed for Secured Creditor’s interest,
      Case 8-18-77868-las          Doc 53    Filed 10/10/19    Entered 10/10/19 18:19:47




the Plan does not provide for what treatment is proposed in the event that loan modification is

not successful.

       6.         Accordingly, and based on the foregoing, Secured Creditor objects to

confirmation of the Debtor’s Chapter 13 Plan.

       7.         Pursuant to 1322(b)(2) and (b)(5) of the Bankruptcy Code, the Chapter 13 plan of

reorganization must cure a default owed to a creditor that holds a claim secured by the Debtor’s

principal residence. Since the Premises is the Debtor’s principal residence and the proposed plan

does not cure the default under the Note, Secured Creditor objects to confirmation of the plan.

       WHEREFORE, Secured Creditor objects to the confirmation of the Chapter 13 Plan

submitted by the above named Debtor and such other relief as this Court deems just and proper.

Dated: October 10, 2019
       St. Louis, Missouri


                                                 Kozeny & McCubbin, L.C. LLC

                                                  /s/ Wesley T. Kozeny
                                                 By: Wesley T. Kozeny, Esq.
                                                 12400 Olive Blvd, Ste 555
                                                 St. Louis, MO 63141
                                                 Phone: (314) 991-0255
                                                 Fax: (314) 567-8019
                                                 nybk@km-law.com
      Case 8-18-77868-las        Doc 53     Filed 10/10/19      Entered 10/10/19 18:19:47




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
CENTRAL ISLIP DIVISION

-----------------------------------------------------------------------X
In Re:                                                                   Case Number: 8-18-77868-las
                                                                         Chapter: 13
Rhonda M Ullrich,
                           Debtor.                                       OBJECTION TO
                                                                         CONFIRMATION OF PLAN
-----------------------------------------------------------------------X

                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the Objection to Plan and a copy of this

pleading were served on October 10, 2019 to the parties listed below through the Court’s ECF

mailing system:

Cooper J Macco, Esq.
Macco & Corey, P.C.
2950 Express Drive South, Suite 109
Islandia, NY 11749
Attorney for Debtor

Marianne DeRosa
Office of the Chapter 13 Trustee
100 Jericho Quadrangle
Suite 127
Jericho, NY 11753
Trustee

United States Trustee
Long Island Federal Courthouse
560 Federal Plaza - Room 560
Central Islip, NY 11722-4437
U.S. Trustee

And to the following October 11, 2019 via U.S. First Class Mail,
postage prepaid:

Debtor
Rhonda M Ullrich
125 Wynsum Ave.
Merrick, NY 11566
Case 8-18-77868-las   Doc 53   Filed 10/10/19   Entered 10/10/19 18:19:47




                                            Respectfully submitted,

                                             /s/ _Wesley T. Kozeny
                                            By: Wesley T. Kozeny, Esq.
                                            Attorney for Movant
                                            12400 Olive Blvd, Ste 555
                                            St. Louis, MO 63141
                                            Phone: (314) 991-0255
                                            Fax: (314) 567-8019
                                            nybk@km-law.com
